Exhibit Century Announces the Curtailment of Ravenswood, WV Smelter MONTEREY, CA. February 4, 2009 Century Aluminum of West Virginia, a wholly owned subsidiary of Century Aluminum Company (NASDAQ: CENX), today announced its intention to conclude the orderly curtailment of the remaining plant operations at its Ravenswood, WV aluminum smelter by February 20. On December 17, pursuant to the Federal Worker Adjustment and Retraining Notification Act (WARN), the company informed employees of the possibility of curtailment of the entire plant at the end of a 60 day period; it also began the immediate, orderly curtailment of one of the plant’s four potlines. The WARN notice specified that plant operations would be curtailed unless the selling price for aluminum stabilizedand the company was able to reduce costs materially and thus reduce the monthly cash losses it has been experiencing. The Ravenswood smelter, which was constructed in 1957, employs 679 men and women and produces 170,000 tonnes annually at full capacity. The orderly curtailment of the plant’s remaining three potlines will begin immediately and will be completed by February 20. The plant will be carefully maintained to allow for the possibility of reopening, if justified by market conditions. Layoffs for the majority of the plant’s remaining 651 employees are expected to be completed by February 20. “We deeply regret the impact of this action on our loyal employees and on the surrounding communities,” said Ravenswood plant manager Jim Chapman. “The Ravenswood smelter has been an integral part of western West Virginia’s economy and culture for over 50 years. This action, while unfortunate, was not taken lightly.” Century president and chief executive officer Logan Kruger added, “We would like to express our sincere appreciation for the extraordinary efforts of Governor Joe Manchin, Senator Robert Byrd and Senator Jay Rockefeller, who did everything in their power to assist.In addition, our employees, the Union, U.S.
